Dear Sheriff Hilton:
Your opinion request concerns Louisiana's Dual Office Holding Law.  You ask if a full time Civil Service employee of the City of Alexandria can also be paid a salary by the Rapides Parish Sheriff's Department to supervise the Sheriff's reserve deputy program.
We are informed that the Sheriff's position is part time and the pay, if any, is limited.  This is a situation where a local full time employee is also holding a local part time employment in a different political subdivision and this is not prohibited by the law, LSA R.S. 42:63.
Trusting the above answers your question, we remain
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: James M. Ross Assistant Attorney General
RPI/JMR:vrr